NON-FINAL REJECTION
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.

Response to Amendment
	The Amendment filed November 4, 2021 has been entered. Claims 1-24 remain pending in the application. Applicant’s amendment to the claims has overcome the rejection of claims 1-21 under 35 U.S.C. 112(a).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 2, 6-11, 14-21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable.
Claims 3-5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 22-24 are objected to as being dependent upon a rejected base claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-11, 14-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rossi et al. (US 2018/0088996).
Regarding claim 1, Rossi et al. disclose: 
A method for determining an overall memory size of a global memory area to be allocated in a memory intended to store input data and output data from each layer of a neural network ([0027] The dependencies between the layers of convolutional neural network 300 may be used to deduce the minimum number of memory allocations needed to execute the convolutional neural network. This is because once the dependencies are known, one can determine at any given execution point whether or not the output from a data layer will be needed in the future. If the output is needed, then a memory allocation may be required to hold the output until whatever intermediate data layer needs it has used the output (i.e. the output of an intermediate layer is the input to the next intermediate layer). The minimum number of memory allocations is thus the largest number of memory allocations needed to hold the depended upon outputs during execution of the convolutional neural network), the method comprising:
for each layer of the neural network, determining a value indicative of whether additional memory can be added to the memory ([0027] one can determine at any given execution point whether or not the output from a data layer will be needed in the future. If the output is needed, then a memory allocation may be required to hold the output until whatever intermediate data layer needs it has used the output), the value representing a size of the additional memory that can be added ([0027] The minimum number of memory allocations is thus the largest number of memory allocations needed to hold the depended upon outputs during execution of the convolutional neural network; [0038] the needed memory storage size of each of the minimum number of memory allocations may be determined), and determining possible positionings of the input data and the output data from the layer based on the value (FIG. 4 and [0028]-[0036] teach that memory is either allocated or reallocated based on whether an existing memory allocation may be reused. If it can be reused is it reassigned to an new layer, it is. Otherwise, a new memory allocation is needed); and 
for each layer, determining an elementary memory size of an elementary memory area intended to store the input data and the output data from the layer (FIG. 5 step 506 Calculate a minimum number of data storage portions for executing the neural network based on the dependencies) based on a size of a selected positioning (FIG. 5 step 510 Determine a memory allocation size for each respective data storage portion of the data storage portions based on the dimensions and dependencies; [0030]-[0036] …Therefore, based on the dependency information, it is deduced that a minimum number of three memory allocations is needed to execute the convolutional neural network 300--the largest number needed at any point after walking through the dependency tree; FIG. 4 shows three memory allocations are need for the layers B1-B5), the elementary memory size being in a range between a memory size for the input data or output data from the layer and a size equal to the sum of the memory size for the input data and the memory size for the output data from the layer ([0038] the needed memory storage size of each of the minimum number of memory allocations may be determined. Different computing architectures may allocate memory in different manners; [0039]-[0040] with reference back to FIG. 3, the computer program may examine the underlying intermediate data layers of B1 and B4. As discussed previously, each intermediate data layer may be considered a 3D input volume. Accordingly, the memory storage needed for an intermediate data layer may be dictated by the product of the dimensions of the intermediate data layer and the size of the data at entry point in the volume…Accordingly, the size of memory allocation 402 may be 1.39 megabytes--the larger of 0.46 and 1.39; [0041] Some computer architectures may permit memory allocation using linear memory. In such instances, the size of the memory allocation may be based on the maximum total size of an intermediate data layer for any layers that are to reuse the memory allocation; The examples in paragraphs [0038]-[0041] allocated a memory size the is between the input data size of a layer and the sum of the input and output sizes for the layer), the overall memory size being determined based on the elementary memory sizes associated with the layers, the global memory area containing all the elementary memory areas (FIG. 5 step 512 Allocate memory on a storage device for each data storage portion in accordance with its respective determined memory allocation size; [0039] The computing program setting up the convolutional neural network may iterate through each memory allocation to determine the amount of memory storage to reserve).
Regarding claim 2, Rossi et al. further disclose: 
([0038] Next, the needed memory storage size of each of the minimum number of memory allocations may be determined; [0041] the size of the memory allocation may be based on the maximum total size of an intermediate data layer for any layers that are to reuse the memory allocation) or is determined based on an operation carried out between two successive layers of the neural network.
Regarding claim 6, Rossi et al. further disclose: 
The method according to claim 1, wherein determining the overall memory size comprises performing successive updates of a current value of memory size based on elementary memory sizes successively determined for successive layers of the neural network, the value of the overall memory size being the latest updated current value at the end of all the successive updates ([0048] At operation 512, in an example, memory on a storage device is allocated for each data storage portion in accordance with its respective determined memory allocation size. The allocations may be made prior to the neural network being executed and not change until after the neural network is done executing. After allocation, the designation table between intermediate data layers and data storage portions may be updated to include the memory addresses for the allocated memory).
Regarding claim 7, Rossi et al. further disclose: 
The method according to claim 6, wherein a first value of memory size is the elementary memory size of the elementary memory area associated with a first layer, and for each current layer, the current value of updated memory size is the elementary memory size of the elementary memory area associated with the current layer when this elementary memory size is greater than a preceding value of the memory size, or remains the preceding value of the memory size when ([0040] For example, consider that convolutional neural network 300 takes 8-bit color (24 total bits, 8-bits for each color channel), 1280.times.960 resolution-sized images as an input. Further consider that B1 is the intermediate data layer that holds the initial image. Thus, the 3D volume would be 1280.times.960.times.3--one depth channel for each color channel. The size of each point in the volume is 1 byte, therefore, the total amount of memory space needed is 3.69 million bits, or approximately 0.46 megabytes. B4 may be a convolutional layer that uses 12 filters, which may result in an input volume of [1280.times.960.times.12]. The weights for operating on this layer may also be stored as 1 byte, thereby needing a total of approximately 1.39 megabytes. Accordingly, the size of memory allocation 402 may be 1.39 megabytes--the larger of 0.46 and 1.39).
Regarding claim 8, Rossi et al. further disclose: 
The method according to claim 6, further comprising, for each layer, updating a relative address elementary memory area associated with the layer ([0048] After allocation, the designation table between intermediate data layers and data storage portions may be updated to include the memory addresses for the allocated memory. In an example, the memory for the data storage portions is allocated as a contiguous block, but virtually split into the number of memory storage portions. During execution of the neural network, a pointer may be moved around the block corresponding to the memory portions in the contiguous block).
Regarding claim 9, Rossi et al. further disclose: 
The method according to claim 6, comprising, for each layer, determining an absolute address of the elementary memory area associated with the layer ([0048] After allocation, the designation table between intermediate data layers and data storage portions may be updated to include the memory addresses for the allocated memory).
Regarding claim 10, Rossi et al. disclose: 
A device, comprising: 
an input (FIG. 6 Storage Device 616) configured to receive parameters defining various successive layers of a neural network ([0058] The storage device 616 includes a machine-readable medium 622 on which is stored one or more sets of data structures and instructions 624 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein; [0025] The hyperparameters and architecture--number of layers and how the layers are connected--of convolutional neural network 300 may be stored with the network as metadata in a separate stored file); and 
a processor coupled to the input and configured (FIG. 6 Processor 602; [0056] the term "processor-based system" shall be taken to include any set of one or more machines that are controlled by or operated by a processor (e.g., a computer) to individually or jointly execute instructions to perform any one or more of the methodologies discussed herein) to determine an overall memory size of a global memory area to be allocated in a memory intended to store input data and output data from each layer of the neural network ([0027] The dependencies between the layers of convolutional neural network 300 may be used to deduce the minimum number of memory allocations needed to execute the convolutional neural network. This is because once the dependencies are known, one can determine at any given execution point whether or not the output from a data layer will be needed in the future. If the output is needed, then a memory allocation may be required to hold the output until whatever intermediate data layer needs it has used the output (i.e. the output of an intermediate layer is the input to the next intermediate ), the processor being configured to determine, for each layer, a value indicative of whether additional memory can be added to the memory, the value representing a size of the additional memory that can be added ([0027] The minimum number of memory allocations is thus the largest number of memory allocations needed to hold the depended upon outputs during execution of the convolutional neural network; [0038] the needed memory storage size of each of the minimum number of memory allocations may be determined), possible positionings of the input data and the output data from the layer based on the value (FIG. 4 and [0028]-[0036] teach that memory is either allocated or reallocated based on whether an existing memory allocation may be reused. If it can be reused is it reassigned to an new layer, it is. Otherwise, a new memory allocation is needed.), and an elementary memory size of an elementary memory area intended to store the input data and the output data from the layer (FIG. 5 step 506 Calculate a minimum number of data storage portions for executing the neural network based on the dependencies) based on a size of a selected positioning (FIG. 5 step 510 Determine a memory allocation size for each respective data storage portion of the data storage portions based on the dimensions and dependencies; [0030]-[0036] …Therefore, based on the dependency information, it is deduced that a minimum number of three memory allocations is needed to execute the convolutional neural network 300--the largest number needed at any point after walking through the dependency tree; FIG. 4 shows three memory allocations are need for the layers B1-B5), the elementary size being in a range between the memory size for the input data or the output data from the layer and a size equal to the sum of the memory size for the input data and the memory size for the output data from the layer ([0038] the needed memory storage size of each of the minimum number of memory allocations may be determined. Different computing architectures may allocate memory in different manners; [0039]-[0040] with reference back to FIG. 3, the computer program may examine the underlying intermediate data layers of B1 and B4. As discussed previously, each intermediate data layer may be considered a 3D input volume. Accordingly, the memory storage needed for an intermediate data layer may be dictated by the product of the dimensions of the intermediate data layer and the size of the data at entry point in the volume…Accordingly, the size of memory allocation 402 may be 1.39 megabytes--the larger of 0.46 and 1.39; [0041] Some computer architectures may permit memory allocation using linear memory. In such instances, the size of the memory allocation may be based on the maximum total size of an intermediate data layer for any layers that are to reuse the memory allocation; The examples in paragraphs [0038]-[0041] allocated a memory size the is between the input data size of a layer and the sum of the input and output sizes for the layer), the overall memory size being determined based on elementary memory sizes associated with the layers, the global memory area being configured so as to contain all the elementary memory areas (FIG. 5 step 512 Allocate memory on a storage device for each data storage portion in accordance with its respective determined memory allocation size; [0039] The computing program setting up the convolutional neural network may iterate through each memory allocation to determine the amount of memory storage to reserve).
Regarding claim 11, Rossi et al. further disclose: 
The device according to claim 10, wherein, for each layer, the processor is configured to determine the value based on a type of the layer ([0038] Next, the needed memory storage size of each of the minimum number of memory allocations may be determined; [0041] the size of the memory allocation may be based on the maximum total size of an intermediate data layer for any layers that are to reuse the memory allocation) or based on an operation carried out between two successive layers of the neural network.
Regarding claim 14, Rossi et al. further disclose: 
The device according to claim 10, wherein the processor is configured to determine the overall memory size by successive updates of a current value of memory size based on elementary memory sizes successively determined by successive layers of the neural network, the value of the overall memory size being the latest updated current value at the end of all the successive updates ([0048] At operation 512, in an example, memory on a storage device is allocated for each data storage portion in accordance with its respective determined memory allocation size. The allocations may be made prior to the neural network being executed and not change until after the neural network is done executing. After allocation, the designation table between intermediate data layers and data storage portions may be updated to include the memory addresses for the allocated memory).
Regarding claim 15, Rossi et al. further disclose: 
The device according to claim 14, wherein a first value of memory size is the elementary memory size of the elementary memory area associated with a first layer and, for each current layer, the processor is configured to update the current value of memory size with the elementary memory size of the elementary memory area associated with the current layer if this elementary memory size is greater than a preceding value of the memory size, or with the preceding value of the memory size if this elementary memory size is less than or equal to this preceding value of the memory size ([0040] For example, consider that convolutional neural network 300 takes 8-bit color (24 total bits, 8-bits for each color channel), 1280.times.960 resolution-sized images as an input. Further consider that B1 is the intermediate data layer that holds the initial image. Thus, the 3D volume would be 1280.times.960.times.3--one depth channel for each color channel. The size of each point in the volume is 1 byte, therefore, the total amount of memory space needed is 3.69 million bits, or approximately 0.46 megabytes. B4 may be a convolutional layer that uses 12 filters, which may result in an input volume of [1280.times.960.times.12]. The weights for operating on this layer may also be stored as 1 byte, thereby needing a total of approximately 1.39 megabytes. Accordingly, the size of memory allocation 402 may be 1.39 megabytes--the larger of 0.46 and 1.39).
Regarding claim 16, Rossi et al. further disclose: 
The device according to claim 14, wherein the processor is further configured to carry out, for each layer, an update of a relative address of the elementary memory area associated with the layer ([0048] After allocation, the designation table between intermediate data layers and data storage portions may be updated to include the memory addresses for the allocated memory. In an example, the memory for the data storage portions is allocated as a contiguous block, but virtually split into the number of memory storage portions. During execution of the neural network, a pointer may be moved around the block corresponding to the memory portions in the contiguous block).
Regarding claim 17, Rossi et al. further disclose: 
The device according to claim 14, wherein the processor is configured to furthermore carry out, for each layer, a determination of an absolute address of the elementary memory area associated with the layer ([0048] After allocation, the designation table between intermediate data layers and data storage portions may be updated to include the memory addresses for the allocated memory).
Regarding claim 18, Rossi et al. do not appear to explicitly teach while Craddock et al. disclose: 
([0079] The one or more processors 612 can include any suitable processing device, such as a microprocessor, microcontroller,).
Regarding claim 19, Rossi et al. disclose: 
A device, comprising: 
a neural network memory (FIG. 6 Storage Device 616) for storing input data and output data of a neural network ([0058] The storage device 616 includes a machine-readable medium 622 on which is stored one or more sets of data structures and instructions 624 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein); 
a program memory storing instructions ([0058] The storage device 616 includes a machine-readable medium 622 on which is stored one or more sets of data structures and instructions 624 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein); and
a processor coupled to the program memory and configured to execute the instructions to (FIG. 6 Processor 602; [0056] the term "processor-based system" shall be taken to include any set of one or more machines that are controlled by or operated by a processor (e.g., a computer) to individually or jointly execute instructions to perform any one or more of the methodologies discussed herein) determine an overall memory size of a global memory area to be allocated in the neural network memory to store the input data and the output data from each layer of the neural network ([0027] The dependencies between the layers of convolutional neural network 300 may be used to deduce the minimum number of memory allocations needed to execute the convolutional neural network. This is because once the dependencies are known, one can determine at any given execution point whether or not the output from a data layer will be needed in the future. If the output is needed, then a memory allocation may be required to hold the output until whatever intermediate data layer needs it has used the output (i.e. the output of an intermediate layer is the input to the next intermediate layer). The minimum number of memory allocations is thus the largest number of memory allocations needed to hold the depended upon outputs during execution of the convolutional neural network);
wherein the processor, when executing the instructions is configured to, for each layer, determine a value indicative of whether additional memory can be added to the memory ([0027] one can determine at any given execution point whether or not the output from a data layer will be needed in the future. If the output is needed, then a memory allocation may be required to hold the output until whatever intermediate data layer needs it has used the output), the value representing a size of the additional memory that can be added ([0027] The minimum number of memory allocations is thus the largest number of memory allocations needed to hold the depended upon outputs during execution of the convolutional neural network; [0038] the needed memory storage size of each of the minimum number of memory allocations may be determined), possible positionings of the input data and the output data from the layer based on the value (FIG. 4 and [0028]-[0036] teach that memory is either allocated or reallocated based on whether an existing memory allocation may be reused. If it can be reused is it reassigned to an new layer, it is. Otherwise, a new memory allocation is needed.), and an elementary memory size of an elementary memory area intended to store the input data and the output data from the layer (FIG. 5 step 506 Calculate a minimum number of data storage portions for executing the neural network based on the dependencies) based on a size of a selected positioning (FIG. 5 step 510 Determine a memory allocation size for each respective data storage portion of the data storage portions based on the dimensions and dependencies; [0030]-[0036] …Therefore, based on the dependency information, it is deduced that a minimum number of three memory allocations is needed to execute the convolutional neural network 300--the largest number needed at any point after walking through the dependency tree; FIG. 4 shows three memory allocations are need for the layers B1-B5), the elementary memory size being in a range between a memory size for the input data or output data from the layer and a size equal to the sum of the memory size for the input data and the memory size for the output data from the layer ([0038] the needed memory storage size of each of the minimum number of memory allocations may be determined. Different computing architectures may allocate memory in different manners; [0039]-[0040] with reference back to FIG. 3, the computer program may examine the underlying intermediate data layers of B1 and B4. As discussed previously, each intermediate data layer may be considered a 3D input volume. Accordingly, the memory storage needed for an intermediate data layer may be dictated by the product of the dimensions of the intermediate data layer and the size of the data at entry point in the volume…Accordingly, the size of memory allocation 402 may be 1.39 megabytes--the larger of 0.46 and 1.39; [0041] Some computer architectures may permit memory allocation using linear memory. In such instances, the size of the memory allocation may be based on the maximum total size of an intermediate data layer for any layers that are to reuse the memory allocation; The examples in paragraphs [0038]-[0041] allocated a memory size the is between the input data size of a layer and the sum of the input and output sizes for the layer), the overall memory size being determined based on the elementary memory sizes associated with the layers, the global memory area containing all the elementary memory areas (FIG. 5 step 512 Allocate memory on a storage device for each data storage portion in accordance with its respective determined memory allocation size; [0039] The computing program setting up the convolutional neural network may iterate through each memory allocation to determine the amount of memory storage to reserve).
Regarding claim 20, Rossi et al. further disclose: 
The device according to claim 19, wherein, for each layer, the value is determined based on a type of the layer ([0038] Next, the needed memory storage size of each of the minimum number of memory allocations may be determined; [0041] the size of the memory allocation may be based on the maximum total size of an intermediate data layer for any layers that are to reuse the memory allocation) or is determined based on an operation carried out between two successive layers of the neural network.
Regarding claim 21, Rossi et al. further disclose: 
The device according to claim 19, wherein the overall memory size is determined by performing successive updates of a current value of memory size based on elementary memory sizes successively determined for successive layers of the neural network, the value of the overall memory size being the latest updated current value at the end of all the successive updates ([0048] At operation 512, in an example, memory on a storage device is allocated for each data storage portion in accordance with its respective determined memory allocation size. The allocations may be made prior to the neural network being executed and not change until after the neural network is done executing. After allocation, the designation table between intermediate data layers and data storage portions may be updated to include the memory addresses for the allocated memory).

Claims 3-5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable
over Rossi et al. as applied to claim 1 above, and further in view of Venkataramani et al.
(US 2018/0136912).
Regarding claim 3, Rossi et al. do not appear to explicitly teach while Venkataramani et al. disclose:
The method according to claim 2, wherein, for at least one type of layer ([0019] The last layer, also called the output layer, provides the classification of the input data. The layers in between the input and output layers are called the hidden layers of the neural network), at least a part of the output data is stored in the elementary memory area in place of at least a part of the input data so that the elementary memory size is less than the size equal to the sum of the memory size for the input data and of the memory size for the output data from the layer ([0021] Each layer may transform input to output for processing by the next layer of the DL network).
Rossi et al. and Venkataramani et al. are analogous art because Rossi et al. teach memory allocation for neural networks and Venkataramani et al. teach machine learning.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Rossi et al. and Venkataramani et al. before him/her,
to modify the teachings of Rossi et al. for determining the size of a memory allocation with the teachings of Venkataramani et al. for transforming the input to output for processing in a next layer because output of a hidden layer is the input to the next hidden layer. Therefore, the output data need only be stored once (i.e. in place of the input data), which will decrease the amount of memory space needed to store the inputs and outputs.
Regarding claim 4, Venkataramani et al. further disclose:
The method according to claim 3, wherein, for at least another type of layer ([0019] The first layer, also called the input layer, receives the input data to be processed, e.g., classified), the elementary memory size is equal to the sum of the memory size for the input data and of the ([0021] Each layer may transform input to output for processing by the next layer of the DL network).
Regarding claim 5, Venkataramani et al. further disclose:
The method according to claim 4, wherein the output data in the input data are juxtaposed and a corresponding memory area ([0103] Once the memory requirements are identified, the create methods to both layers will take as input the same pointer to the shared memory block. Thus, both layers will write their outputs to the same memory block pointed to by the shared pointer).
Regarding claim 12, Rossi et al. do not appear to explicitly teach while Venkataramani et al. disclose:
The device according to claim 11, wherein, for at least one type of layer ([0019] The last layer, also called the output layer, provides the classification of the input data. The layers in between the input and output layers are called the hidden layers of the neural network), at least a part of the output data is intended to be stored in the elementary memory area in place of at least a part of the input data so that the elementary memory size is less than the sum of the memory size for the input data and of the memory size for the output data from the layer ([0021] Each layer may transform input to output for processing by the next layer of the DL network).
Regarding claim 13, Venkataramani et al. further disclose:
The device according to claim 12, wherein, for at least another type of layer ([0019] The first layer, also called the input layer, receives the input data to be processed, e.g., classified), the elementary memory size is equal to the size of the sum of the memory size for the input data and of the memory size for the output data from the layer, the output data and the input data ([0021] Each layer may transform input to output for processing by the next layer of the DL network).

Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of Rossi et al. and Venkataramani et al., when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date of the invention. Rossi et al. disclose a method for determining the size of memory allocations needed for intermediate layers when executing a convolutional neural network. Venkataramani et al. disclose methods that transform input to output for processing by the next layer of a deep learning network. However, the prior art, alone or in combination, does not teach determining a value that indicates whether additional memory can be added to the memory, wherein when “the value is greater than or equal to zero, determining that the output data can overlay the input data and the value represents a size of the additional memory required to be added to the memory to avoid overwrite of useful data in the elementary memory area when the output data overlays the input data” and wherein when “the value is less than zero, determining that the output data cannot overlay the input data and additional memory cannot be added to the memory after storage the data from the layer.”

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.
Applicant argues that Rossi does not disclose the limitation “the value representing a size of the additional memory that can be added” of independent claims 1, 10, and 19. (Remarks page 12) The examiner respectfully disagrees. As discussed above, Rossi discloses that the needed memory storage size of each of the minimum number of memory allocations may be determined at paragraph [0038]. Therefore, the rejection of the claims under 35 U.S.C. 102(a)(2) is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TRACY A WARREN/Primary Examiner, Art Unit 2137